DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to the request for continued examination (RCE) filed on 08/09/2021 amending Claim 34.  Claims 12 – 14, 17, 19, 22, 33, and 34 are examined.
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 

Consideration of Declaration Under 35 C.F.R. § 1.132
The declaration by Pascal Dunning under 37 CFR 1.132 filed 08/9/2021 is insufficient to overcome the rejection of Claims 12 – 14, 17, 19, 22, 33, and 34 based upon 35 USC § 103 as set forth in the Office Action mailed on 04/07/2021 because of the following reasons.
Paragraphs 1 - 6 are noted as satisfying the requirements of establishing the preliminary requirement the affiant is of the appropriate skill level in the art.
Paragraph 7 is irrelevant because it merely summarized the prior art references applied in the various claim rejections.
Paragraph 8 is irrelevant because it merely copied a portion of a claim rejection of the Office Action mailed on 04/07/2021.
Paragraphs 9 – 12 are insufficient to overcome the rejection of Claims 12 – 14, 17, 19, 22, 33, and 34 based upon 35 USC § 103 for the following reasons.
Paragraph 10, while declarant’s argument about Wendus explicitly teaching “the fan rotor tip efficiency is 95.1%” is persuasive it is insufficient to overcome the35 USC § 103 rejections.  It has been held that “During examination, the claims must be interpreted as broadly as their terms reasonably allow”. In re American Academy of Science Tech Center, 367 F.3d 1359, 1369, 70 USPQ2d 1827, 1834 (Fed. Cir. 2004); MPEP 2111.01.  Neither the claims nor applicant’s original disclosure explicitly recites/describes the change in enthalpy as being non-isentropic.  Furthermore, as evidenced by Cengel Pg. 661, first paragraph and Fig. 12 – 3, the stagnation temperature was the same for the actual (irreversible) and the isentropic stagnation processes.  Cengel further teaches on Pg. 661, first paragraph, that “Many stagnation Δh) numerical value of 22851 J/Kg was used with declarant’s argued “actual fan tip speed” numerical value of 246.92 m/s the resulting fan tip loading numerical value of 0.375 = Δh/U2 = (22851 J/kg) / (246.92  m/s)2 was still obvious.  It has been held that “… a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985)”; MPEP 2144.05(I).
Paragraph 11 is opinion and not a statement of fact. There is no factual evidence provided to support the declaration Paragraph 16 statement that "However, when calculating fan tip loading, the person of ordinary skill in the art would have always used actual tip speed rather than corrected tip speed."  The statements from declarant Pascal Dunning was opinion evidence.  In assessing the probative value of an expert opinion, the Examiner must consider the nature of the matter sought to be established, the strength of any opposing evidence, the interest of the expert in the outcome of the case, and the presence or absence of factual support for the expert's opinion. Ashland Oil, Inc. v. Delta Resins & Refractories, Inc., 776 F.2d 281,227 USPQ 657 (Fed. Cir. 1985), MPEP 716.01 (c)(lll)).  Applicant has failed to provide any factual support for the above argument that “…when calculating fan tip loading, the person of ordinary skill in the art would have always used actual tip speed rather than corrected tip speed”.  It has been held that “During examination, the claims must be interpreted as broadly as their terms reasonably allow”. In re American Academy of Science Tech Center, 367 F.3d 1359, 1369, 70 USPQ2d 1827, 1834 (Fed. Cir. 2004); MPEP 2111.01.  Neither the claims nor applicant’s original disclosure explicitly recites/describes the “rotational velocity at the fan tip” as being the actual tip speed.  As evidenced by Allan J. Volponi, “Gas Turbine Parameter Corrections”, 98-GT-347, International Gas Turbine & Aeroengine Congress & Exhibition, Stockholm, Sweden, June 2 – 5, 1998, in the Abstract and second column of Pg. 1, the use of corrected parameters to describe performance parameters of gas turbines was “as old as the machine itself”.  Therefore, it was conventional in the gas turbine art to use corrected engine parameters to account for the ambient conditions such as the air temperature.  Furthermore, in arguendo, even if declarant’s change in enthalpy (Δh) numerical value of 22851 J/Kg was used with declarant’s argued “actual fan tip speed” numerical value of 246.92 m/s the resulting fan tip loading numerical value of 0.375 = Δh/U2 = (22851 J/kg) / (246.92  m/s)2 was still obvious.  It has been held that “… a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985)”; MPEP 2144.05(I).
Paragraph 12 statement that “Using the correct values for Δh and U yields Δh /U2 = 22851/246.92 = 0.375.  This is well outside the range recited in claims 12 and 33” Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985)”; MPEP 2144.05(I).  Accordingly, a prima facie case of obviousness exists even with declarant’s argued numerical value because the claimed range was close to the prior art value.  Furthermore, declarant’s argued value of 0.375 falls within Applicant’s disclosed range of “In an exemplary gas turbine engine 10 the fan tip loading is in the range 0.25 to 0.4, which is a dimensionless ratio” in the first line of Pg. 10 of the original specification.  The second line of the original specification disclosed “In another exemplary gas turbine engine 10 the fan tip loading is in the range 0.27 to 0.36.”  The original specification failed to disclose any criticality or advantage of the narrower range relative to the broader range.  In fact original Claims 9, 20, and 30 recited both the narrower and broader ranges which is indicative of the fact that the currently claimed range of “0.27 to 0.36” would perform equally well as the disclosed and previously claimed range of “0.25 to 0.4”, because none of the ranges were disclosed a providing an advantage over the other range.  In fact, the original specification failed to disclose any advantage of any of the disclosed ranges.  Consequently, declarant’s arguments are insufficient to overcome the rejection of Claims 12 – 14, 17, 19, 22, 33, and 34 based upon 35 USC § 103.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 12 – 14, 17, 19, 33, and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Wendus, et al., “Follow-On Technology Requirement Study for Advanced Subsonic Transport”, NASA/CR-2003-212467, August 2003, hereinafter “Wendus” in view of Engber, et al., “Advanced Technologies for Next Generation Regional Jets – Survey of Research Activities at MTU Aero Engines”, ISABE-2007-1282, Proceedings: XVIII International Symposium on Air Breathing Engines (ISABE), 18th ISABE Conference, Beijing, China, September 2 – 7, 2007, pp. 1 – 11, hereinafter “Engber” in view of Cengel et al., Fluid Mechanics, Third Edition, 2014 McGraw Hill, pp. 660 – 662, hereinafter “Cengel”.
Regarding Claim 12, Wendus teaches, in Figs. 3 - 6, the invention as claimed including a gas turbine engine comprising: a low pressure turbine (labeled ‘LPT’); a fan (labeled ‘Fan’) drivable by the low pressure turbine (labeled ‘LPT’); a high pressure 
Engber teaches, in Figs. 3, 4, and 7 and Pg. 4, second column, second paragraph, high pressure compressor (HPC) pressure ratios in the range 18 to 22 with stage counts ranging from 8 to 10 for big core engines for long range aircraft which required the highest OPRs (overall pressure ratio).  Engber teaches, on Pg. 3, first column, first paragraph, that increasing the OPRs (overall pressure ratio) and turbine 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Wendus with the HPC pressure ratio at the mid-cruise condition in the range of 12 to 25, taught by Engber, to facilitate improving engine fuel efficiency during the cruise phase of flight which was the longest duration phase of flight of long range aircraft like the Boeing 777.  [Note:  The following well-known in the art statement is taken to be admitted prior art because Applicant failed to traverse Examiner’s assertion of Official Notice in the Office Action mailed on 04/07/2021 in Applicant’s reply filed on 08/09/2021. MPEP 2144.03(C)]  Examiner takes Official Notice that it was known in the art that Boeing 777 aircraft flew non-stop routes with distances ranging from 8,000 to 9,000 miles and flight durations of fifteen (15) to eighteen (18) hours.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, that Wendus, i.v., Engber, OPR of 55 would have been maintained when the HPC pressure ratio was increased to 12 by decreasing the LPC pressure ratio to 3.47 because Fan x LPC x HPC = 1.32 x 3.47 x 12 = 55 OPR.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Wendus, i.v., Engber, to have an OPR of 70 at the mid-cruise condition when the HPC pressure ratio was increased to 12 by decreasing the LPC pressure ratio to 4.42 because Fan x LPC x HPC = 1.32 x 4.42 x 12 = 70 OPR because Engber taught increasing the OPRs (overall pressure ratio) and turbine entry temperature (TET) facilitated enhanced thermal cycle efficiency, i.e., improved engine fuel efficiency.
Δh01-2 = Cp(T02 – T01) holds true under conventional reasonable assumptions of isentropic fan operation and air being an ideal gas (Cengel, pgs. 661 - 662).  For air in the range of 309 - 671 °R (172 - 373 K = Kelvin, -150.7 – 211.3 °F = Fahrenheit), the CP (specific heat) of air was approximately 1006 J/kg K and the γ (specific heat ratio) was 1.4.  From Wendus, the inlet air to the fan was at a total temperature of 471 °R = 262 K = 11.3 °F.  Given the fan tip pressure ratio was 1.32 (from section 3.2.3.1, first paragraph), the total temperature at the exit can be obtained from the ideal gas isentropic relation: T02 = T01 x (P02 / P01)^(γ - 1 / γ) = 262 x (1.32)^(.4/1.4) = providing T02 = 283.6 K.  Total enthalpy change from the above equation was then (1006 J/kg K) x (283.6 – 262 K) = 21759 J/kg.  Wendus further teaches tip speed was 850 ft/sec (259 m/s) such that the Δh/U2 = (21759 J/kg) / (259 m/s)2 = 0.32 which falls in the claimed range of 0.27 to 0.36.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that Wendus, i.v., Engber, teaches the claimed range of fan tip loading in light of the technical relationship(s) and equations taught by Cengel, 
Alternative #1, the declaration by Pascal Dunning under 37 CFR 1.132 filed 08/9/2021 argues in Paragraphs 10 and 11 that the above calculations used incorrect values for the change in enthalpy (Δh) and the fan tip velocity (U).  Examiner disputes the declarant’s arguments as discussed above under the Consideration of Declaration Under 35 C.F.R. § 1.132 section.  However, in arguendo, even if declarant’s argument are true, a prima facie case of obviousness still exists.  It has been held that “… a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985)”; MPEP 2144.05(I).  The difference between declarant’s argued value of 0.375 and the claimed upper numerical value of 0.36 was just 0.015 = 0.375 - 0.36.  Accordingly, a prima facie case of obviousness exists even with declarant’s argued numerical value because the claimed range was close to the prior art value.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that Wendus, i.v., Engber, teaches the fan tip loading numerical value close to the claimed range in light of the technical relationship(s) and equations taught by Cengel, which are applicable to a fan stage (compressing stage) of a gas turbine engine (Cengel, pp.661-662).
Alternative #2, the declaration by Pascal Dunning under 37 CFR 1.132 filed 08/9/2021 argues in Paragraphs 10 and 11 that the above calculations used incorrect values for the change in enthalpy (Δh) and the fan tip velocity (U).  Examiner disputes Consideration of Declaration Under 35 C.F.R. § 1.132 section.  However, in arguendo, Wendus further teaches, in Fig. 4 on Pg. 7, the maximum low spool rotational speed of N1max = 7,290 rpm (revolutions per minute) and a 4.2:1 gear ratio between the low spool (LPC and LPT) and the fan at mid-cruise conditions.  The 4.2:1 gear ratio meant that the fan rotated once for every 4.2 rotations of the low spool.  Therefore, the maximum fan rotational speed was 1,735 rpm = 7,290 rpm / 4.2.  Wendus further teaches, under heading 3.2.3.1 Variable Pitch Fan on Pg. 8, a fan diameter of 118.8 inches which results in a maximum fan tip speed of 899.36 foot/sec = (fan diameter) x pi x (fan rpm) x (1 min/60 seconds) x (1 ft/12 inch) = 118.8 in x pi x 1,735 rpm x (1 min/60 seconds) x (1 ft/12 inch) = 899.36 foot/sec or 274.1 meters/sec.  Calculating the fan tip loading using Wendus’ maximum fan tip speed of 274.1 meters/sec and declarant’s argued change in enthalpy (Δh) numerical value of 22851 J/Kg yielded a numerical value of 0.30 = Δh/U2 = (22851 J/kg) / (274.1 m/s)2 = 0.30 which falls in the claimed range of 0.27 to 0.36.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that Wendus, i.v., Engber, teaches the claimed range of fan tip loading in light of the technical relationship(s) and equations taught by Cengel, which are applicable to a fan stage (compressing stage) of a gas turbine engine (Cengel, pp.661-662).
Re Claim 13, Wendus, i.v., Engber and Cengel, teaches the invention as claimed and as discussed above, and Wendus further teaches wherein the bypass ratio of the engine at the mid-cruise condition is greater than or equal to 13 and is less than or 
Re Claim 14, Wendus, i.v., Engber and Cengel, teaches the invention as claimed and as discussed above, and Wendus further teaches wherein the fan has a diameter greater than or equal to 95 inches and less than or equal to 150 inches (section 3.2.3.1 first sentence disclosed a fan diameter of 118.8 inches which falls within the claimed range).
Re Claim 17, Wendus, i.v., Engber and Cengel, teaches the invention as claimed and as discussed above, and Wendus further teaches wherein a gear ratio of the gearbox is in a range of from 3 to 5 (Figs. 3 and 4 and section 3.2.2 disclosed a gear ratio of 4.2).
Re Claim 19, Wendus, i.v., Engber and Cengel, teaches the invention as claimed and as discussed above; except, wherein the high pressure compressor has between 8 and 12 stages of compression.  As discussed in the Claim 12 rejection above, Engber teaches, in Figs. 3, 4, and 7 and Pg. 4, second column, second paragraph, high pressure compressor (HPC) pressure ratios in the range 18 to 22 with stage counts ranging from 8 to 10 for big core engines for long range aircraft which required the highest OPRs (overall pressure ratio).

    PNG
    media_image1.png
    625
    710
    media_image1.png
    Greyscale

Engber teaches, in Fig. 7 (marked-up above), that the high pressure compressor axial stage count between 8 and 12 stages of compression determined the stage pressure ratio had to be 1.3 to 1.4 to achieve a high pressure compressor pressure ratio in a range of from 12 to 25.  Therefore, the axial stages of compression of the high pressure compressor is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977); MPEP 2144.05(II)(B).  In this case, the recognized result is that the number of axial stages of compression determines the stage pressure ratio to achieve the desired compressor pressure ratio.  Therefore, since the general conditions of the claim, i.e., In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); MPEP 2144.05(II)(A).  It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980); MPEP 2144.05(II)(B).  In Smith v. Nichols, 88 U.S. 112, 118-19 (1874) the Supreme Court held that “a change in form, proportions, or degree "will not sustain a patent".  It was held that "It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.", In re Williams, 36 F.2d 436, 438 (CCPA 1929); MPEP 2144.05(II)(A).

Regarding Claim 33, Wendus teaches, in Figs. 3 - 6, the invention as claimed including a method of operating a gas turbine engine at mid-cruise conditions (section 3.2.2, second sentence taught overall pressure ratio (OPR) of 55 flight at 35,000 feet and 0.85 Mach number), the gas turbine engine (Fig. 4) comprising: (i) a low pressure turbine (labeled ‘LPT’); (ii) a fan (labeled ‘Fan’) drivable by the low pressure turbine (labeled ‘LPT’), the fan having a diameter greater than or equal to 85 inches and less than or equal to 170 inches (section 3.2.3.1 first sentence disclosed a fan diameter of 118.8 inches); (iii) a high pressure turbine (labeled ‘HPT’) and a high pressure compressor (labeled ‘HPC’) coupled by a high pressure shaft (section 3.2.2, third to last sentence disclosed that the HPC was powered by the HPT which required a shaft); and (iv) an epicyclic gearbox (labeled ‘Gearbox’ in Figs. 5 and 6) coupled between the low pressure turbine (labeled ‘LPT’) and the fan (labeled ‘Fan’), the method comprising operating the gas turbine engine at mid-cruise conditions (35,000 feet and 0.85 Mach number) so that: an overall pressure ratio of the engine is in a range of from 45 to 70 (section 3.2.3.1 disclosed fan tip pressure ratio of 1.32, section 3.2.3.2 disclosed LPC pressure ratio of 4.83:1, section 3.2.3.3.1 disclosed HPC pressure ratio of 9:1, therefore the overall pressure ratio (OPR) was 1.32 x 4.83 x 9 = 57.4, section 3.2.2, second sentence disclosed OPR of 55 a cruise condition of 35,000 feet and 0.85 Mach number).  Wendus is silent on operating the gas turbine engine so that: a pressure ratio of the high pressure compressor is in a range of from 12 to 25; and fan tip loading, which is defined as a change in enthalpy in a bypass duct of the engine across a fan 
Engber teaches, in Figs. 3, 4, and 7 and Pg. 4, second column, second paragraph, high pressure compressor (HPC) pressure ratios in the range 18 to 22 with stage counts ranging from 8 to 10 for big core engines for long range aircraft which required the highest OPRs (overall pressure ratio).  Engber teaches, on Pg. 3, first column, first paragraph, that increasing the OPRs (overall pressure ratio) and turbine entry temperature (TET) facilitated enhanced thermal cycle efficiency, i.e., improved engine fuel efficiency.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Wendus to operate the gas turbine engine with the pressure ratio of the high pressure compressor is in a range of from 12 to 25, taught by Engber, to facilitate improving engine fuel efficiency during the cruise phase of flight which was the longest duration phase of flight of long range aircraft like the Boeing 777.  [Note:  The following well-known in the art statement is taken to be admitted prior art because Applicant failed to traverse Examiner’s assertion of Official Notice in the Office Action mailed on 04/07/2021 in Applicant’s reply filed on 08/09/2021. MPEP 2144.03(C)]  Examiner takes Official Notice that it was known in the art that Boeing 777 aircraft flew non-stop routes with distances ranging from 8,000 to 9,000 miles and flight durations of fifteen (15) to eighteen (18) hours.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, that operating the gas turbine engine of Wendus, i.v., Engber, at a HPC pressure ratio of 12 and a LPC pressure ratio of 3.47 would have maintained the OPR at 55 because Fan x 
Wendus, i.v., Engber, as discussed above, is silent operating the gas turbine engine so that fan tip loading, which is defined as a change in enthalpy in a bypass duct of the engine across a fan rotor divided by fan entry tip velocity squared, is in a range of from 0.27 to 0.36 at the mid-cruise condition.  However, Wendus, i.v., Engber, had a fan and therefore had a fan entry tip speed/velocity and a change in enthalpy across the fan rotor when the fan was rotating, therefore Wendus had “fan tip loading” values during the various engine operational modes for the different phases of flight.  For the total enthalpy change across a fan, the equation Δh01-2 = Cp(T02 – T01) holds true under conventional reasonable assumptions of isentropic fan operation and air being an ideal gas (Cengel, pgs. 661 - 662).  For air in the range of 309 - 671 °R (172 - 373 K = Kelvin, -150.7 – 211.3 °F = Fahrenheit), the CP (specific heat) of air was approximately 1006 J/kg K and the γ (specific heat ratio) was 1.4.  From Wendus, the inlet air to the fan was at a total temperature of 471 °R = 262 K = 11.3 °F.  Given the fan tip pressure ratio was 1.32 (from section 3.2.3.1, first paragraph), the total temperature at the exit can be obtained from the ideal gas isentropic relation: T02 = T01 x (P02 / P01)^(γ - 1 / γ) = 262 x (1.32)^(.4/1.4) = providing T02 = 283.6 K.  Total enthalpy change from the above Δh/U2 = (21759 J/kg) / (259 m/s)2 = 0.32 which falls in the claimed range of 0.27 to 0.36.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that Wendus, i.v., Engber, teaches the claimed range of fan tip loading in light of the technical relationship(s) and equations taught by Cengel, which are applicable to a fan stage (compressing stage) of a gas turbine engine (Cengel, pp.661-662).
Alternative #1, the declaration by Pascal Dunning under 37 CFR 1.132 filed 08/9/2021 argues in Paragraphs 10 and 11 that the above calculations used incorrect values for the change in enthalpy (Δh) and the fan tip velocity (U).  Examiner disputes the declarant’s arguments as discussed above under the Consideration of Declaration Under 35 C.F.R. § 1.132 section.  However, in arguendo, even if declarant’s argument are true, a prima facie case of obviousness still exists.  It has been held that “… a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985)”; MPEP 2144.05(I).  The difference between declarant’s argued value of 0.375 and the claimed upper numerical value of 0.36 was just 0.015 = 0.375 - 0.36.  Accordingly, a prima facie case of obviousness exists even with declarant’s argued numerical value because the claimed range was close to the prior art value.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that Wendus, i.v., Engber, teaches the fan tip loading numerical value close to the claimed 
Alternative #2, the declaration by Pascal Dunning under 37 CFR 1.132 filed 08/9/2021 argues in Paragraphs 10 and 11 that the above calculations used incorrect values for the change in enthalpy (Δh) and the fan tip velocity (U).  Examiner disputes the declarant’s arguments as discussed above under the Consideration of Declaration Under 35 C.F.R. § 1.132 section.  However, in arguendo, Wendus further teaches, in Fig. 4 on Pg. 7, the maximum low spool rotational speed of N1max = 7,290 rpm (revolutions per minute) and a 4.2:1 gear ratio between the low spool (LPC and LPT) and the fan at mid-cruise conditions.  The 4.2:1 gear ratio meant that the fan rotated once for every 4.2 rotations of the low spool.  Therefore, the maximum fan rotational speed was 1,735 rpm = 7,290 rpm / 4.2.  Wendus further teaches, under heading 3.2.3.1 Variable Pitch Fan on Pg. 8, a fan diameter of 118.8 inches which results in a maximum fan tip speed of 899.36 foot/sec = (fan diameter) x pi x (fan rpm) x (1 min/60 seconds) x (1 ft/12 inch) = 118.8 in x pi x 1,735 rpm x (1 min/60 seconds) x (1 ft/12 inch) = 899.36 foot/sec or 274.1 meters/sec.  Calculating the fan tip loading using Wendus’ maximum fan tip speed of 274.1 meters/sec and declarant’s argued change in enthalpy (Δh) numerical value of 22851 J/Kg yielded a numerical value of 0.30 = Δh/U2 = (22851 J/kg) / (274.1 m/s)2 = 0.30 which falls in the claimed range of 0.27 to 0.36.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that Wendus, i.v., Engber, teaches the claimed range of fan tip loading in light of the technical relationship(s) and equations taught by Cengel, 
Re Claim 34, Wendus, i.v., Engber and Cengel, teaches the invention as claimed and as discussed above, and Wendus further teaches (section 3.2.2, second sentence taught overall pressure ratio (OPR) of 55 flight at 35,000 feet and 0.85 Mach number) wherein the mid-cruise conditions are flight at 35,000 feet at 0.85 Mach number, ISA.


Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Wendus, et al., “Follow-On Technology Requirement Study for Advanced Subsonic Transport”, NASA/CR-2003-212467, August 2003, hereinafter “Wendus” in view of Engber, et al., “Advanced Technologies for Next Generation Regional Jets – Survey of Research Activities at MTU Aero Engines”, ISABE-2007-1282, Proceedings: XVIII International Symposium on Air Breathing Engines (ISABE), 18th ISABE Conference, Beijing, China, September 2 – 7, 2007, pp. 1 – 11, hereinafter “Engber” in view of Cengel et al., Fluid Mechanics, Third Edition, 2014 McGraw Hill, pp. 660 – 662, hereinafter “Cengel” as evidenced by NASA, Specific Thrust, Glenn Research Center [https://www.grc.nasa.gov/www/k-12/airplane/specth.html, accessed on 12/1/2020], hereinafter “NASA”.
Re Claim 22, Wendus, i.v., Engber and Cengel, teaches the invention as claimed and as discussed above, and Wendus further teaches wherein specific thrust is in a range of from 7 to 10 lbf/lbm-s, where specific thrust is defined as total thrust divided by airflow into the engine.  As evidenced by NASA, specific thrust was conventionally .


Claims 12 – 14, 17, 19, 33, and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Suciu et al. (20160024958A1) in view of Engber, et al., “Advanced Technologies for Next Generation Regional Jets – Survey of Research Activities at MTU Aero Engines”, ISABE-2007-1282, Proceedings: XVIII International Symposium on Air Breathing Engines (ISABE), 18th ISABE Conference, Beijing, China, September 2 – 7, 2007, pp. 1 – 11, hereinafter “Engber” in view of Wendus, et al., “Follow-On Technology Requirement Study for Advanced Subsonic Transport”, NASA/CR-2003-212467, August 2003, hereinafter “Wendus” in view of Cengel et al., Fluid Mechanics, Third Edition, 2014 McGraw Hill, pp. 660 – 662, hereinafter “Cengel” in view of Jane's Aero-Engines, Issue Seven, Edited by Bill Gunston, Jane's Information Group Inc., Alexandria, Virginia, 2000, herein after “Janes”.
Regarding Claim 12, Suciu teaches, in Figs. 1A and 1B, the invention as claimed including a gas turbine engine (10) comprising: a low pressure turbine (18); a fan (20) drivable (Para. [0048]) by the low pressure turbine (18); a high pressure turbine (28) and a high pressure compressor (26) coupled by a high pressure shaft (24); and an enthalpy as “the sum of the internal energy of a body and the product of its volume multiplied by the pressure").  Suciu is silent on said fan diameter being greater than or equal to 85 inches and less than or equal to 170 inches, said overall pressure ratio being in a range of 45 to 70, said 
Suciu further teaches, in Abstract and Para. [0055], that the high pressure compressor (26) had between 8 and 13 stages of compression.  Engber teaches, in Figs. 3, 4, and 7 and Pg. 4, second column, second paragraph, high pressure compressor (HPC) pressure ratios in the range 18 to 22 with stage counts ranging from 8 to 10 for big core engines for long range aircraft which required the highest OPRs (overall pressure ratio).  Engber teaches, in Fig. 7 (marked-up below), that the high pressure compressor axial stage count between 8 and 13 stages of compression determined the high pressure compressor pressure ratio in a range of from 12 to 25 when the stage pressure ratio was 1.3 to 1.4.  For example, 8 stages at a stage pressure ratio of 1.4 produced a high pressure compressor (HPC) pressure ratio of 14.75 = 1.4^8 while 12 stages at a stage pressure ratio of 1.3 produced a high pressure compressor (HPC) pressure ratio of 23.29 = 1.3^12.  Engber teaches, on Pg. 3, first column, first paragraph, that increasing the OPRs (overall pressure ratio) and turbine entry temperature (TET) facilitated enhanced thermal cycle efficiency, i.e., improved engine fuel efficiency.  



    PNG
    media_image2.png
    620
    724
    media_image2.png
    Greyscale


Therefore, the gas turbine engine high pressure compressor pressure ratio and overall pressure ratio, was recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977); MPEP 2144.05(II)(B).  In this case, the recognized result is that the high pressure compressor pressure ratio was used to calculate the gas turbine engine overall pressure ratio (OPR) and that increasing the OPR increased the gas turbine engine efficiency.  Therefore, since the general conditions of the claim, i.e., that a high pressure compressor with an axial stage count between 8 and 13 stages of compression Note:  The following well-known in the art statement is taken to be admitted prior art because Applicant failed to traverse Examiner’s assertion of Official Notice in the Office Action mailed on 04/07/2021 in Applicant’s reply filed on 08/09/2021. MPEP 2144.03(C)]  Examiner takes Official Notice that it was known in the art that long range aircraft like the Boeing 777 flew non-stop routes with distances ranging from 8,000 to 9,000 miles and flight durations of fifteen (15) to eighteen (18) hours where the majority of the flight time was spent at mid-cruise/cruise conditions.  It has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); MPEP 2144.05(II)(A).  It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, MPEP 2144.05(II)(B).  In Smith v. Nichols, 88 U.S. 112, 118-19 (1874) the Supreme Court held that “a change in form, proportions, or degree "will not sustain a patent".  It was held that "It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.", In re Williams, 36 F.2d 436, 438 (CCPA 1929); MPEP 2144.05(II)(A).
Suciu, i.v., Engber, as discussed above, is silent on said fan diameter being greater than or equal to 85 inches and less than or equal to 170 inches and said fan tip loading being in a range of from 0.27 to 0.36 at the mid-cruise conditions.  Wendus teaches, in Figs. 3 - 6, a similar gas turbine engine comprising: a low pressure turbine (labeled ‘LPT’); a fan (labeled ‘Fan’) drivable by the low pressure turbine (labeled ‘LPT’); a high pressure turbine (labeled ‘HPT’) and a high pressure compressor (labeled ‘HPC’) coupled by a high pressure shaft (section 3.2.2, third to last sentence disclosed that the HPC was powered by the HPT which required a shaft); and an epicyclic gearbox (labeled ‘Gearbox’ in Figs. 5 and 6) coupled between the low pressure turbine (labeled ‘LPT’) and the fan (labeled ‘Fan’), an overall pressure ratio of the engine at mid-cruise conditions (section 3.2.2, second sentence disclosed overall pressure ratio (OPR) of 55 flight at 35,000 feet and 0.85 Mach number) was in a range of 45 to 70; the bypass ratio of the engine at the mid-cruise condition was 16.7 (section 3.2.2); the fan had a diameter greater than or equal to 85 inches and less than or equal to 170 inches (section 3.2.3.1 first sentence disclosed a fan diameter of 118.8 inches); the fan tip Δh01-2 = Cp(T02 – T01) and the air temperature T02 = T01 x (P02 / P01)^(γ - 1 / γ) downstream of the operating fan blade under conventional reasonable assumptions of isentropic fan operation and air being an ideal gas.  For air in the range of 309 - 671 °R (172 - 373 K = Kelvin, -150.7 – 211.3 °F = Fahrenheit), the CP (specific heat) of air was approximately 1006 J/kg K and the γ (specific heat ratio) was 1.4.  Inputting the parameters of Wendus’ fan where the inlet air to the fan was at a total temperature of 471 °R = 262 K = 11.3 °F and the fan tip pressure ratio was 1.32 (from section 3.2.3.1, first paragraph), the total temperature at the exit can be obtained from the ideal gas isentropic relation: T02 = T01 x (P02 / P01)^(γ - 1 / γ) = 262 x (1.32)^(.4/1.4) = providing T02 = 283.6 K.  Total enthalpy change (Δh) from the above equation was then (1006 J/kg K) x (283.6 – 262 K) = 21759 J/kg.  Dividing the total enthalpy change (Δh) by the square of the fan tip speed of 850 ft/sec (259 m/s) yielded the fan tip loading of Δh/U2 = (21759 J/kg) / (259 m/s)2 = 0.32 which falls in the claimed range of 0.27 to 0.36.  
Alternative #1, the declaration by Pascal Dunning under 37 CFR 1.132 filed 08/9/2021 argues in Paragraphs 10 and 11 that the above calculations used incorrect values for the change in enthalpy (Δh) and the fan tip velocity (U).  Examiner disputes Consideration of Declaration Under 35 C.F.R. § 1.132 section.  However, in arguendo, even if declarant’s argument are true, a prima facie case of obviousness still exists.  It has been held that “… a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985)”; MPEP 2144.05(I).  The difference between declarant’s argued value of 0.375 and the claimed upper numerical value of 0.36 was just 0.015 = 0.375 - 0.36.  Accordingly, a prima facie case of obviousness exists even with declarant’s argued numerical value because the claimed range was close to the prior art value.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that Suciu, i.v., Engber and Wendus, teaches the fan tip loading numerical value close to the claimed range in light of the technical relationship(s) and equations taught by Cengel, which are applicable to a fan stage (compressing stage) of a gas turbine engine (Cengel, pp.661-662).
Alternative #2, the declaration by Pascal Dunning under 37 CFR 1.132 filed 08/9/2021 argues in Paragraphs 10 and 11 that the above calculations used incorrect values for the change in enthalpy (Δh) and the fan tip velocity (U).  Examiner disputes the declarant’s arguments as discussed above under the Consideration of Declaration Under 35 C.F.R. § 1.132 section.  However, in arguendo, Wendus further teaches, in Fig. 4 on Pg. 7, the maximum low spool rotational speed of N1max = 7,290 rpm (revolutions per minute) and a 4.2:1 gear ratio between the low spool (LPC and LPT) and the fan at mid-cruise conditions.  The 4.2:1 gear ratio meant that the fan Δh) numerical value of 22851 J/Kg yielded a numerical value of 0.30 = Δh/U2 = (22851 J/kg) / (274.1 m/s)2 = 0.30 which falls in the claimed range of 0.27 to 0.36.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that Suciu, i.v., Engber and Wendus, teaches the claimed range of fan tip loading in light of the technical relationship(s) and equations taught by Cengel, which are applicable to a fan stage (compressing stage) of a gas turbine engine (Cengel, pp.661-662).
Janes teaches, in Fig. 5 on Pg. 24 that an optimum fan pressure ratio (P02 / P01) was ‘locked together’ with the BPR to produce maximum thrust and minimum specific fuel consumption.  As shown in Fig. 5 below, as the designed BPR increased the optimum fan pressure ratio decreased and the fuel efficiency increased.  

    PNG
    media_image3.png
    703
    750
    media_image3.png
    Greyscale

Therefore, the gas turbine engine fan diameter and said fan tip loading, was recognized as a result-effective variable, i.e., variables which achieved recognized results. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977); MPEP 2144.05(II)(B).  In this case, the recognized result was that a larger fan diameter produced a larger BPR which facilitated increasing gas turbine engine efficiency, reduced engine noise, and reduced fan tip speeds.  The recognized result was that a larger BPR resulted in a lower fan pressure ratio (FPR = P02 / P01), lower total enthalpy change (Δh), and therefore a lower fan tip loading because the total enthalpy change was a function of the fan pressure ratio.  Therefore, since the general conditions of the claim, i.e., that a gas turbine engine had a fan diameter and a fan tip loading, were disclosed in the prior art by Wendus, Cengel, and Janes, it is not inventive to discover the optimum workable Note:  The following well-known in the art statement is taken to be admitted prior art because Applicant failed to traverse Examiner’s assertion of Official Notice in the Office Action mailed on 04/07/2021 in Applicant’s reply filed on 08/09/2021. MPEP 2144.03(C)]  Examiner takes Official Notice that it was known in the art that long range aircraft like the Boeing 777 flew non-stop routes with distances ranging from 8,000 to 9,000 miles and flight durations of fifteen (15) to eighteen (18) hours where the majority of the flight time was spent at mid-cruise/cruise conditions.  Furthermore, the range of fan diameter greater than or equal to 85 inches and less than or equal to 170 inches is recognized by the Examiner to be a very broad range, and a range that an ordinarily skilled artisan would have found obvious at the time of the invention.  It has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); MPEP 2144.05(II)(A).  It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980); MPEP 2144.05(II)(B).  In Smith v. Nichols, 88 U.S. 112, 118-19 (1874) the Supreme Court held that “a change in form, proportions, or degree "will not sustain a patent".  It was held that "It is a settled principle of law that a mere carrying forward of an original In re Williams, 36 F.2d 436, 438 (CCPA 1929); MPEP 2144.05(II)(A).
Re Claim 13, Suciu, i.v., Engber, Wendus, Cengel, and Janes, teaches the invention as claimed and as discussed above, and Suciu further teaches, in Para. [0050] the bypass ratio (BPR) greater than 10 which reads on the claimed range of greater than or equal to 13 and is less than or equal to 25.  Wendus further teaches, in section 3.2.2, a bypass ratio of the engine at the mid-cruise condition was 16.7 which falls within the claimed range of greater than or equal to 13 and is less than or equal to 25.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Suciu, i.v., Engber, Wendus, Cengel, and Janes, with the BPR of 16.7 to facilitate increasing the gas turbine engine efficiency.
Re Claim 14, Suciu, i.v., Engber, Wendus, Cengel, and Janes, teaches the invention as claimed and as discussed above; except, wherein the fan has a diameter greater than or equal to 95 inches and less than or equal to 150 inches.  Wendus further teaches, in section 3.2.3.1, first sentence, wherein the fan had a diameter of 118.8 inches which falls within the claimed range greater than or equal to 95 inches and less than or equal to 150 inches.  As discussed in the Claim 12 rejection above, the gas turbine engine fan diameter was recognized as a result-effective variable, i.e., a variable which achieved a recognized result. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977); MPEP 2144.05(II)(B).  In this case, the recognized result was that a larger fan In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); MPEP 2144.05(II)(A).  It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980); MPEP 2144.05(II)(B).  In Smith v. Nichols, 88 U.S. 112, 118-19 (1874) the Supreme Court held that “a change in form, proportions, or degree "will not sustain a patent".  It was held that "It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even In re Williams, 36 F.2d 436, 438 (CCPA 1929); MPEP 2144.05(II)(A).
Re Claim 17, Suciu, i.v., Engber, Wendus, Cengel, and Janes, teaches the invention as claimed and as discussed above, and Suciu further teaches, in Para. [0050], wherein a gear ratio of the gearbox (25) is greater than or equal to about 2.5 which encompassed the claimed range of from 3 to 5.  Wendus teaches, in Figs. 3 and 4 and section 3.2.2, a gear ratio of 4.2.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to Suciu, i.v., Engber, Wendus, Cengel, and Janes, with the gear ratio of 4.2 of Wendus because all the claimed elements, i.e., the gas turbine engine with an epicyclic gearbox, the gearbox having a gear ratio of 4.2, were known in the art, and one skilled in the art could have substituted the 4.2 gear ratio of Wendus for the open-ended gear ratio of Suciu, with no change in their respective functions, to yield predictable results, i.e., the 4.2 gear ratio would result in one complete rotation of the fan for every 4.2 rotations of the low pressure turbine thereby allowing the low pressure turbine to rotate at its optimum faster speed while the fan rotates at its optimum slower speed. KSR, 550 U.S. 398 (2007), 82 USPQ2d at 1395; MPEP 2143(B).  
Re Claim 19, Suciu, i.v., Engber, Wendus, Cengel, and Janes, teaches the invention as claimed and as discussed above, and Suciu further teaches, in Abstract and Para. [0055], wherein the high pressure compressor had between 8 and 12 stages of compression.  

Claim 33, Suciu teaches, in Figs. 1A and 1B, the invention as claimed including a method of operating a gas turbine engine (10) at mid-cruise conditions (Para. [0054] taught cruise “at about 0.8 Mach and about 35,000 feet”.  “about 0.8” encompassed 0.85 Mach because about 0.8 to about 0.85 Mach was the cruise speed of conventional commercial aircraft at the cruise altitude of about 35,000 feet), the gas turbine engine (10) comprising: (i) a low pressure turbine (18); (ii) a fan (20) drivable by the low pressure turbine (18), the fan having a diameter (every fan had a diameter); (iii) a high pressure turbine (28) and a high pressure compressor (26) coupled by a high pressure shaft (24); and (iv) an epicyclic gearbox (25 - Para. [0050] “epicyclic gear train”) coupled between the low pressure turbine (18) and the fan (20), the method comprising operating the gas turbine engine at mid-cruise conditions (Para. [0054] taught cruise “at about 0.8 Mach and about 35,000 feet”.  “about 0.8” encompassed 0.85 Mach because about 0.8 to about 0.85 Mach was the cruise speed of conventional commercial aircraft at the cruise altitude of about 35,000 feet) and fan tip loading, which is defined as a change in enthalpy in a bypass duct (Para. [0028] fan bypass air flowed through the bypass duct defined between the core nacelle (C) and the fan nacelle (N)) of the engine across a fan rotor (interpreted as a fan blade (34) of the fan (20)) divided by fan entry tip velocity squared (the gas turbine engine had a range of fan tip loading values when operating at cruise/mid-cruise conditions because fan thrust was generated by rotating the fan, i.e., fan entry tip velocity, and the enthalpy changed because the air pressure downstream of the fan was greater than the air pressure upstream of the fan.  Webster’s Ninth New Collegiate Dictionary, published in 1990 defined enthalpy as “the sum of the internal energy of a body and the product of its 
Suciu further teaches, in Abstract and Para. [0055], that the high pressure compressor (26) had between 8 and 13 stages of compression.  Engber teaches, in Figs. 3, 4, and 7 and Pg. 4, second column, second paragraph, high pressure compressor (HPC) pressure ratios in the range 18 to 22 with stage counts ranging from 8 to 10 for big core engines for long range aircraft which required the highest OPRs (overall pressure ratio).  Engber teaches, in Fig. 7 (marked-up above), that the high pressure compressor axial stage count between 8 and 13 stages of compression determined the high pressure compressor pressure ratio in a range of from 12 to 25 when the stage pressure ratio was 1.3 to 1.4.  For example, 8 stages at a stage pressure ratio of 1.4 produced a high pressure compressor (HPC) pressure ratio of 14.75 = 1.4^8 while 12 stages at a stage pressure ratio of 1.3 produced a high pressure compressor (HPC) pressure ratio of 23.29 = 1.3^12.  Engber teaches, on Pg. 3, first column, first paragraph, that increasing the OPRs (overall pressure ratio) and turbine entry temperature (TET) facilitated enhanced thermal cycle efficiency, i.e., improved engine fuel efficiency.  
Therefore, the gas turbine engine high pressure compressor pressure ratio and overall pressure ratio, was recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977); MPEP 2144.05(II)(B).  In this case, the recognized result is that the high pressure compressor pressure ratio was used to calculate the gas turbine engine overall pressure ratio (OPR) and that increasing the OPR increased the gas turbine engine efficiency.  Therefore, since the general conditions of the claim, i.e., that a high pressure compressor with an axial stage count between 8 and 13 stages of compression achieved a high pressure compressor pressure ratio in a range of from 12 to 25 and the gas turbine engine had an overall pressure ratio, were disclosed in the prior art by Engber, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the high pressure compressor of Suciu, to have a high pressure compressor pressure ratio in a range of from 12 to 25 during operation at mid-cruise conditions to facilitate improving efficiency of long range aircraft engines which required the highest OPRs (overall pressure ratio).  Similarly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the OPR of Suciu to be in a range of 45 to 70 during operation at mid-cruise conditions because Engber teaches that increasing the OPR facilitated increasing the gas turbine engine fuel efficiency.  [Note:  The following well-known in the art statement is taken to be admitted prior art because Applicant failed to traverse Examiner’s assertion of Official Notice in the Office Action mailed on 04/07/2021 in Applicant’s reply filed on 08/09/2021. MPEP 2144.03(C)]  Examiner takes Official Notice that it was known in the art that long range aircraft like the Boeing 777 flew non-stop routes with distances ranging from 8,000 to 9,000 miles and flight durations of fifteen (15) to eighteen (18) hours where the majority of the flight In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); MPEP 2144.05(II)(A).  It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980); MPEP 2144.05(II)(B).  In Smith v. Nichols, 88 U.S. 112, 118-19 (1874) the Supreme Court held that “a change in form, proportions, or degree "will not sustain a patent".  It was held that "It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.", In re Williams, 36 F.2d 436, 438 (CCPA 1929); MPEP 2144.05(II)(A).
Suciu, i.v., Engber, as discussed above, is silent on said fan diameter being greater than or equal to 85 inches and less than or equal to 170 inches and said fan tip loading being in a range of from 0.27 to 0.36 at the mid-cruise conditions.  Wendus teaches, in Figs. 3 - 6, a similar gas turbine engine comprising: a low pressure turbine (labeled ‘LPT’); a fan (labeled ‘Fan’) drivable by the low pressure turbine (labeled ‘LPT’); a high pressure turbine (labeled ‘HPT’) and a high pressure compressor (labeled ‘HPC’) coupled by a high pressure shaft (section 3.2.2, third to last sentence disclosed that the HPC was powered by the HPT which required a shaft); and an epicyclic gearbox (labeled ‘Gearbox’ in Figs. 5 and 6) coupled between the low pressure turbine (labeled Δh01-2 = Cp(T02 – T01) and the air temperature T02 = T01 x (P02 / P01)^(γ - 1 / γ) downstream of the operating fan blade under conventional reasonable assumptions of isentropic fan operation and air being an ideal gas.  For air in the range of 309 - 671 °R (172 - 373 K = Kelvin, -150.7 – 211.3 °F = Fahrenheit), the CP (specific heat) of air was approximately 1006 J/kg K and the γ (specific heat ratio) was 1.4.  Inputting the parameters of Wendus’ fan where the inlet air to the fan was at a total temperature of 471 °R = 262 K = 11.3 °F and the fan tip pressure ratio was 1.32 (from section 3.2.3.1, first paragraph), the total temperature at the exit can be obtained from the ideal gas isentropic relation: T02 = T01 x (P02 / P01)^(γ - 1 / γ) = 262 x (1.32)^(.4/1.4) = providing T02 = 283.6 K.  Total enthalpy change (Δh) from the above equation was then Δh) by the square of the fan tip speed of 850 ft/sec (259 m/s) yielded the fan tip loading of Δh/U2 = (21759 J/kg) / (259 m/s)2 = 0.32 which falls in the claimed range of 0.27 to 0.36.  
Alternative #1, the declaration by Pascal Dunning under 37 CFR 1.132 filed 08/9/2021 argues in Paragraphs 10 and 11 that the above calculations used incorrect values for the change in enthalpy (Δh) and the fan tip velocity (U).  Examiner disputes the declarant’s arguments as discussed above under the Consideration of Declaration Under 35 C.F.R. § 1.132 section.  However, in arguendo, even if declarant’s argument are true, a prima facie case of obviousness still exists.  It has been held that “… a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985)”; MPEP 2144.05(I).  The difference between declarant’s argued value of 0.375 and the claimed upper numerical value of 0.36 was just 0.015 = 0.375 - 0.36.  Accordingly, a prima facie case of obviousness exists even with declarant’s argued numerical value because the claimed range was close to the prior art value.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that Suciu, i.v., Engber and Wendus, teaches the fan tip loading numerical value close to the claimed range in light of the technical relationship(s) and equations taught by Cengel, which are applicable to a fan stage (compressing stage) of a gas turbine engine (Cengel, pp.661-662).
Alternative #2, the declaration by Pascal Dunning under 37 CFR 1.132 filed 08/9/2021 argues in Paragraphs 10 and 11 that the above calculations used incorrect Consideration of Declaration Under 35 C.F.R. § 1.132 section.  However, in arguendo, Wendus further teaches, in Fig. 4 on Pg. 7, the maximum low spool rotational speed of N1max = 7,290 rpm (revolutions per minute) and a 4.2:1 gear ratio between the low spool (LPC and LPT) and the fan at mid-cruise conditions.  The 4.2:1 gear ratio meant that the fan rotated once for every 4.2 rotations of the low spool.  Therefore, the maximum fan rotational speed was 1,735 rpm = 7,290 rpm / 4.2.  Wendus further teaches, under heading 3.2.3.1 Variable Pitch Fan on Pg. 8, a fan diameter of 118.8 inches which results in a maximum fan tip speed of 899.36 foot/sec = (fan diameter) x pi x (fan rpm) x (1 min/60 seconds) x (1 ft/12 inch) = 118.8 in x pi x 1,735 rpm x (1 min/60 seconds) x (1 ft/12 inch) = 899.36 foot/sec or 274.1 meters/sec.  Calculating the fan tip loading using Wendus’ maximum fan tip speed of 274.1 meters/sec and declarant’s argued change in enthalpy (Δh) numerical value of 22851 J/Kg yielded a numerical value of 0.30 = Δh/U2 = (22851 J/kg) / (274.1 m/s)2 = 0.30 which falls in the claimed range of 0.27 to 0.36.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that Suciu, i.v., Engber and Wendus, teaches the claimed range of fan tip loading in light of the technical relationship(s) and equations taught by Cengel, which are applicable to a fan stage (compressing stage) of a gas turbine engine (Cengel, pp.661-662).
Janes teaches, in Fig. 5 on Pg. 24 that an optimum fan pressure ratio (P02 / P01) was ‘locked together’ with the BPR to produce maximum thrust and minimum specific 
Therefore, the gas turbine engine fan diameter and said fan tip loading, was recognized as a result-effective variable, i.e., variables which achieved recognized results. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977); MPEP 2144.05(II)(B).  In this case, the recognized result was that a larger fan diameter produced a larger BPR which facilitated increasing gas turbine engine efficiency, reduced engine noise, and reduced fan tip speeds.  The recognized result was that a larger BPR resulted in a lower fan pressure ratio (FPR = P02 / P01), lower total enthalpy change (Δh), and therefore a lower fan tip loading because the total enthalpy change was a function of the fan pressure ratio.  Therefore, since the general conditions of the claim, i.e., that a gas turbine engine had a fan diameter and a fan tip loading, were disclosed in the prior art by Wendus, Cengel, and Janes, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Suciu, i.v., Engber, to have a fan diameter greater than or equal to 85 inches and less than or equal to 170 inches and a fan tip loading in a range of from 0.27 to 0.36 at the mid-cruise conditions to facilitate improving efficiency of large BPR, i.e., long range, aircraft engines.  [Note:  The following well-known in the art statement is taken to be admitted prior art because Applicant failed to traverse Examiner’s assertion of Official Notice in the Office Action mailed on 04/07/2021 in Applicant’s reply filed on 08/09/2021. MPEP 2144.03(C)]  Examiner takes Official Notice that it was known in the art that long range aircraft like the Boeing 777 flew non-stop routes with distances ranging from 8,000 to In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); MPEP 2144.05(II)(A).  It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980); MPEP 2144.05(II)(B).  In Smith v. Nichols, 88 U.S. 112, 118-19 (1874) the Supreme Court held that “a change in form, proportions, or degree "will not sustain a patent".  It was held that "It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.", In re Williams, 36 F.2d 436, 438 (CCPA 1929); MPEP 2144.05(II)(A).
Re Claim 34, Suciu, i.v., Engber, Wendus, Cengel, and Janes, teaches the invention as claimed and as discussed above, including wherein the mid-cruise conditions are flight at 35,000 feet at 0.85 Mach number, ISA.  Suciu taught, in Para. [0054], cruise “at about 0.8 Mach and about 35,000 feet”.  “about 0.8” encompassed .


Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Suciu et al. (20160024958A1) in view of Engber, et al., “Advanced Technologies for Next Generation Regional Jets – Survey of Research Activities at MTU Aero Engines”, ISABE-2007-1282, Proceedings: XVIII International Symposium on Air Breathing Engines (ISABE), 18th ISABE Conference, Beijing, China, September 2 – 7, 2007, pp. 1 – 11, hereinafter “Engber” in view of Wendus, et al., “Follow-On Technology Requirement Study for Advanced Subsonic Transport”, NASA/CR-2003-212467, August 2003, hereinafter “Wendus” in view of Cengel et al., Fluid Mechanics, Third Edition, 2014 McGraw Hill, pp. 660 – 662, hereinafter “Cengel” in view of Jane's Aero-Engines, Issue Seven, Edited by Bill Gunston, Jane's Information Group Inc., Alexandria, Virginia, 2000, herein after “Janes” as evidenced by NASA, Specific Thrust, Glenn Research Center [https://www.grc.nasa.gov/www/k-12/airplane/specth.html, accessed on 12/1/2020], hereinafter “NASA”.
Re Claim 22, Suciu, i.v., Engber, Wendus, Cengel, and Janes, teaches the invention as claimed and as discussed above; except, wherein specific thrust is in a range of from 7 to 10 lbf/lbm-s, where specific thrust is defined as total thrust divided by airflow into the engine.  Janes further teaches, in Fig. 6 and Pg. 24, second column, first bullet, that high bypass ratio (BPR) gas turbine engines produced low specific thrust and high propulsive efficiency.  As shown in Janes Fig. 6, as the BPR increased the In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977); MPEP 2144.05(II)(B).  In this case, the recognized result was that a low specific thrust produced high propulsive efficiency in a gas turbine engine with a high BPR.  Therefore, since the general conditions of the claim, i.e., that a gas turbine engine had a specific thrust, were disclosed in the prior art by Janes, NASA, and Wendus, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Suciu, i.v., Engber, Wendus, Cengel, and Janes, to have a specific thrust is in a range of from 7 to 10 lbf/lbm-s to facilitate produced high propulsive efficiency of gas turbine aircraft engines with a high BPR.  It has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); MPEP 2144.05(II)(A).  It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980); MPEP 2144.05(II)(B).  In Smith v. Nichols, 88 U.S. 112, In re Williams, 36 F.2d 436, 438 (CCPA 1929); MPEP 2144.05(II)(A).


Response to Arguments
Applicant's arguments filed 08/09/2021 have been fully considered but they are not persuasive for the following reasons.

Applicant argues on Pg. 7, last paragraph continuing on to Pg. 8, that Wendus is “not compatible with the other cited documents” because “Wendus related explicitly to a variable pitch fan”.  Applicant's arguments are mere allegations without any factual evidence in the record; therefore, the rejections are maintained.  It has been held that the arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) (“An assertion of what seems to follow from common experience is just attorney argument and not the kind of factual evidence that is required to rebut a prima facie case of obviousness.”); MPEP 2145.  Applicant has 

Applicant argues on Pg. 8, first full paragraph that the rejection is “blatant impermissible hindsight reconstruction” because “the Office seems to be picking values from the ranges recited in claims 12 and 33 of this application”.  In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  Applicant has failed to cite what specific knowledge was gleaned only from applicant’s disclosure.  Furthermore, as shown by the applied prior art, ‘geared turbofans’ which were aircraft gas turbine engines with an epicyclic reduction gear coupling the fan to the low pressure turbine were known in the art.   The epicyclic reduction gear allowed the fan to rotate at a slower speed which was optimum for fan efficiency while the low pressure turbine rotated at a faster speed which was optimum for low pressure turbine efficiency.  The claimed and disclosed gas turbine structure of Applicant’s invention are no different from the structure of the prior art gas turbine engines.  The motivations for optimizing the various claimed numerical ranges were known in the prior art and based on Physics such as Thermodynamics.  Therefore, the results of optimization were predictable.  Applicant’s original disclosure failed to 

Applicant’s arguments on Pg. 8, second full paragraph continuing on to Pg. 9, refers to the declaration by Pascal Dunning under 37 CFR 1.132 filed 08/9/2021.  Said declaration was responded to above and addressed in the above 35 USC §103 rejections.


Applicant argues on Pg. 10, middle of page continuing on to Pg. 11, that “…the Office seemingly provides no evidence that "fan tip loading” achieves any recognized results”.  First, Applicant’s original disclosure failed to disclose any advantage or results of the claimed numerical ranges of “fan tip loading”.  Second, as explained in the 35 USC §103 rejection, the “fan tip loading” was just a result of the lower fan pressure ratio, hence a lower total enthalpy change (Δh), resulting from a larger fan diameter required for a larger bypass ratio (BPR) which was known in the art to facilitate increased gas turbine efficiency, reduced engine noise, and reduced fan tip speed.  The reduced engine noise and reduced fan tip speed were because the epicyclic reduction gear allowed the fan to rotate at a slower speed which was optimum for fan efficiency while the low pressure turbine rotated at a faster speed which was optimum for low pressure turbine efficiency.  The slower rotating fan meant reduce fan tip speed and reduced fan noise due to the reduced fan tip speed.  Therefore, the fan tip loading was just the result of optimizing the other parameters.  The rejections are maintained.


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORNE E MEADE whose telephone number is (571)270-7570.  The examiner can normally be reached on Monday - Friday 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 571-272-4828.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LORNE E MEADE/Primary Examiner, Art Unit 3741